Name: Commission Regulation (EEC) No 1326/92 of 22 May 1992 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, melons, apricots, peaches and strawberries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/26 Official Journal of the European Communities 23 . 5. 92 COMMISSION REGULATION (EEC) No 1326/92 of 22 May 1992 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to trade in fruit and vegetables between Spain and the Community as constituted on 31 December 1985 as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, melons, apricots, peaches and strawberries toring, to the use of exit documents for Spanish consign ­ ments and to the various communications from the Member States apply in order to ensure that the supple ­ mentary trade mechanism operates properly ; Whereas the need for accurate information justifies communications on the statistical monitoring of trade at more frequent intervals ; Whereas, on application of Article 2 of Council Regula ­ tion (EEC) No 1911 /91 of 26 June 1991 on the applica ­ tion of the provisions of Community law to the Canary Islands f") the rules in force for mainland Spain shall apply to products originating in the Canary Islands and sent to other parts of the Community from 1 July 1991 ; consequendy the information concerning produce from the Canary Islands should be taken into account for the application of the supplementary trade mechanisms ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplement ­ ary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, lettuce, broad-leaf endives, carrots, artichokes, melons, apricots, peaches and strawberries are included in the list ; Whereas Commission Regulation (EEC) No 3944/89 (3), as last amended by Regulation (EEC) No 3308/92 (4), lays down detailed rules for applying the supplementary trade mechanism, to fresh fruit and vegetables ; Whereas for the abovementioned products Commission Regulation (EEC) No 1023/92 (*) determines the periods provided for in Article 2 of Regulation (EEC) No 3210/89 until 24 May 1992 ; whereas in view of expected exports from Spain to the rest of the Community, with the excep ­ tion of Portugal, and of the Community market situation, a period I should be fixed for the products in question excepting apricots and peaches ; whereas, on the basis of the abovementioned criteria, a period II should be deter ­ mined for apricots from 1 until 21 June and for peaches from 25 May until 21 June ; whereas indicative ceilings should be determined pursuant to Article 3 of Regulation (EEC) No 3210/89 for short periods given the sensitivity of these products ; Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ HAS ADOPTED THIS REGULATION : Article 1 1 . For tomatoes, cabbage lettuce, lettuce other than cabbage lettuce, broad-leaf endives, carrots, artichokes, melons and strawberries falling within CN codes accor ­ ding to the Annex hereto, the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. 2. For apricots falling within CN code 0809 10 00 and peaches falling within CN code ex 0809 30 00 :  the indicative ceilings provided for in Article 83 (1 ) of the Act of Accesssion, and  the periods provided for in Article 2 of Regulation (EEC) No 3210/89 , shall be as set out in the Annex hereto. (') OJ No L 312, 27. 10 . 1989, p. 6. 0 OJ No L 86, 31 . 3. 1989, p. 35. 0 OJ No L 379, 28. 12. 1989, p. 20. 0 OJ No L 313, 14. 11 . 1991 , p. 13 . 0 OJ No L 108 , 25. 4. 1992, p. 26. (6 OJ No L 171 , 29. 6 . 1991 , p. 1 . 23 . 5. 92 Official Journal of the European Communities No L 140/27 period III shall be forwarded to the Commission on Tuesday each week at the latest in respect of the preceding week. During the application of a period I, such notifications shall be made once a month, on the fifth day of each month at the latest in respect of data from the preceding month ; where appropriate, such notification shall bear the word 'nil'. Article 2 1 . For consignments from Spain to the rest of the Community market, with the exception of Portugal, of the products referred to in Article 1 , the provisions of Regulation (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply. However, the notification provided for in Article 2 (2) of that Regulation shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week. 2. The notification provided for in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 for products referred to in Article 1 (2) subject to a period II or to a Article 3 This Regulation shall enter into force on 25 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 May 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 140/28 Official Journal of the European Communities 23 . 5. 92 ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 25 May to 28 June 1992 Description of product CN code Period Tomatoes 0702 00 90 I Cabbage lettuce 0705 11 10 I Lettuce other than cabbage lettuce 0705 19 00 I Broad-leaf endives ex 0705 29 00 I Carrots ex 0706 10 00 I Artichokes 0709 10 00 I Melons 0807 10 90 I Strawberries 0810 10 10 I Description of product CN code Indicative ceilling (tonnes) Period Apricots 0809 10 00 25.5 - 31.5.1992 : I 1.6 - 7.6.1992 : 4 000 II I 8.6 - 14.6.1992 : 4000 II I 15.6 - 21.6.1992 : 4 000 II 22.6 - 28.6.1992 : I Peaches ex 0809 30 00 25.5 - 31.5.1992 : 8 600 II 1.6 - 7.6.1992 : 8 000 II 8.6 - 14.6.1992 : 7 000 II 15.6 - 21.6.1992 : 6 500 II I \ 22.6 - 28.6.1992 : I